         Case 1:19-cr-10080-NMG Document 2083 Filed 08/16/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                      No. 1:19-CR-10080-NMG

 GREGORY COLBURN et al.,                                    Leave to File Granted on
                                                            August 16, 2021
                   Defendants

                                                                                      s
              REPLY IN SUPPORT OF MOTION IN LIMINE
 TO EXCLUDE EVIDENCE OR REFERENCE TO DONNA HEINEL PERSONALLY
     RECEIVING ANY MONEY FROM RICK SINGER (DKT. 2010) AND TO
 EXCLUDE EVIDENCE OF PRIVATE SCHOOL TUITION PAYMENTS (DKT. 1998)

         The government is urging the Court to commit reversible error by requesting permission

to introduce evidence of Singer’s “side deals” with Heinel and Vavic. The Heinel “side deal”

resulted in personal payments to Heinel that the government concedes the parents did not

know about. See Dkt. 2010 at 4-5. Because the government’s theory is that “Whether the

payment went to Heinel personally or to USC is not legally relevant to whether it was a bribe,”

id. at 5, there is no valid reason for the government to present such evidence to the jury.

         As part of its shifting explanations regarding the relevance of the “side deal,” the

government now argues that such evidence is “relevant to establish … how the defendants’ co-

conspirators breached their duty to USC.” Dkt. 2039 at 5. This makes no sense because the

government has always argued that it was the unauthorized fundraising itself that constituted

both the bribe and the breach of the employee’s duty. See Dkt. 2010 at 5 (“Whether the payment

went to Heinel personally or to USC is not legally relevant to whether it was a bribe.”)
          Case 1:19-cr-10080-NMG Document 2083 Filed 08/16/21 Page 2 of 4




         The government’s obfuscation about the “side deal” points to the simple fact which Judge

Woodlock observed last year: “This is a case in search of a bribe or kickback.” See id. at 6 n.2.

Whatever the government’s fraud-based theories of criminal liability might be, its bribery

theories are woefully under developed and legally deficient. Because the primary purpose of the

“side deal” evidence is to unfairly prejudice the defendants and confuse the jury (and the

evidence would have that effect), admission of such evidence would constitute reversible error. 1

         The same arguments apply with equal force to evidence regarding private school tuition

payments that Singer’s foundation paid for former USC water polo coach Jovan Vavic. See Dkt.

1998. Singer’s tuition payments for Vavic’s children did not start until 18 months after the

admission of Wilson’s son to USC. And the government has never argued, including in its

Opposition, that Wilson or the other defendants were aware of such payments.

         For both the Heinel payments and Vavic tuition, because the parents did not know about

them, and never agreed to any personal payment to any school official, such payments are

beyond the scope of any agreement to conspire with Singer or others. Any personal payments

were not foreseeable to the parents. Thus, the payments do not illustrate the scope or nature of

the charged conspiracy. The government is offering them to confuse the jury into thinking that

the jury should convict the defendants for acts that are unrelated to the two charged conspiracies

and the charged substantive counts.



    Dated: August 16, 2021                             Respectfully submitted,

                                                       GAMAL ABDELAZIZ


1
          If need be, Defendants can certainly prove the government’s factual concessions at trial through the
government’s brief (Dkt. 1104), the sworn affidavit of former AUSA Eric S. Rosen (Dkt. 1104-3), and the sworn
affidavit of FBI Special Agent Laura Smith (USAO-LP-001472). See United States v. Kattar, 840 F.2d 118, 131
(1st Cir. 1988) (concessions of government admissible at trial as statements of party-opponent).

                                                       2
Case 1:19-cr-10080-NMG Document 2083 Filed 08/16/21 Page 3 of 4




                               By his attorneys,

                               /s/ Brian T. Kelly
                               Brian T. Kelly (BBO # 549566)
                               Joshua C. Sharp (BBO # 681439)
                               Lauren M. Maynard (BBO # 698742)
                               NIXON PEABODY LLP
                               53 State Street
                               Boston, MA 02109
                               (617) 345-1000
                               bkelly@nixonpeabody.com
                               jsharp@nixonpeabody.com
                               lmaynard@nixonpeabody.com

                               Robert Sheketoff (BBO # 457340)
                               One McKinley Square
                               Boston, MA 02109
                               617-367-3449

                               MARCI PALATELLA

                               By her attorneys:

                               /s/ Michael K. Loucks
                               Michael K. Loucks (BBO # 305520)
                               SKADDEN, ARPS, SLATE, MEAGHER &
                               FLOM LLP
                               500 Boylston Street
                               Boston, MA 02116
                               (617) 573-4800
                               michael.loucks@skadden.com

                               Jack P. DiCanio (pro hac vice)
                               Emily Reitmeier (pro hac vice)
                               SKADDEN, ARPS, SLATE, MEAGHER &
                               FLOM LLP
                               525 University Avenue
                               Palo Alto, CA 94301
                               (650) 470-4500
                               jack.dicanio@skadden.com
                               allen.ruby@skadden.com

                               JOHN WILSON

                               By his attorneys:

                               /s/ Michael Kendall
                               Michael Kendall (BBO # 544866)
                               Lauren M. Papenhausen (BBO # 655527)
                               WHITE & CASE LLP
                               75 State Street

                               3
      Case 1:19-cr-10080-NMG Document 2083 Filed 08/16/21 Page 4 of 4



                                               Boston, MA 02109-1814
                                               (617) 979-9300
                                               michael.kendall@whitecase.com
                                               lauren.papenhausen@whitecase.com

                                               Andrew E. Tomback (pro hac vice)
                                               MCLAUGHLIN & STERN, LLP
                                               260 Madison Avenue
                                               New York, NY 10016
                                               (212) 448-1100
                                               atomback@mclaughlinstern.com




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically on August 16,
2021, and thereby delivered by electronic means to all registered participants as identified on
the Notice of Electronic Filing.

                                                           /s/ Brian T. Kelly
                                                           Brian T. Kelly




                                               4
